     Case 2:20-cv-01589-KJM-CKD Document 12 Filed 08/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHNNIE HEARD,                                     No. 2: 20-cv-1589 KJM CKD P
12                       Plaintiff,
13           v.                                          ORDER
14    SUPERIOR COURT OF CALIFORNIA, et
      al.,
15
                         Defendants.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

20   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 20, 2021, the magistrate judge filed findings and recommendations, which were

22   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

23   recommendations were to be filed within fourteen days. Plaintiff has not filed objections to the

24   findings and recommendations.

25          Although it appears from the file that plaintiff’s copy of the findings and

26   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

27   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

28   of documents at the record address of the party is fully effective.
                                                         1
     Case 2:20-cv-01589-KJM-CKD Document 12 Filed 08/23/21 Page 2 of 2


 1             The court presumes that any findings of fact are correct. See Orand v. United States,
 2   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
 3   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
 4   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 5   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 6   supported by the record and by the proper analysis.
 7             Accordingly, IT IS HEREBY ORDERED that:
 8             1. The findings and recommendations filed April 20, 2021, are adopted in full; and
 9             2. This action is dismissed without prejudice for failure to prosecute. See Local Rule
10   183(b).
11   DATED: August 20, 2021.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
